Supreme Court of Florida
                                  ____________

                                  No. SC15-563
                                  ____________

                          JONATHAN LENEIL GODWIN,
                                 Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                   [June 9, 2016]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Second

District Court of Appeal in Godwin v. State, 160 So. 3d 497 (Fla. 2d DCA 2015),

based on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. After

further consideration, we conclude that jurisdiction was improvidently granted.

Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Second District - Case No. 2D13-2117

      (Hillsborough County)

Jorge A. Pérez Santiago of Carlton Fields Jorden Burt, P.A., Miami, Florida; and
Peter D. Webster of Carlton Fields Jorden Burt, P.A., Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; John M. Klawikofsky,
Bureau Chief, Jason Michael Miller, Assistant Attorney General, and Peter N.
Koclanes, Assistant Attorney General, Tampa, Florida,

      for Respondent




                                       -2-